Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports second quarter 2008 results << SECOND QUARTER OVERVIEW - Net income of $830 million. - Operating loss of $2 million. - EBITDAR of $238 million including EBITDAR of $249 million at Air Canada. - Secondary offering of Aeroplan units in April 2008 for net cash proceeds of $343 million. - Sale of remaining stakes in Aeroplan and Jazz in early June 2008 for net cash proceeds of $349 million and $85 million respectively. - Substantial issuer bid of $500 million completed in June 2008. - ACTS Aero stake increased to 27.8% in June 2008 following exercise of put option by Grupo TACA related entity for US$18.4 million. - ACE cash of $828 million at June 30, 2008. >> MONTREAL, Aug. 8 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported net income of $830 million for the second quarter of 2008. This included pre-tax gains of $908 million from the sale of Aeroplan and Jazz units in the quarter. ACE recorded an operating loss of $2 million for the quarter. Air Canada reported operating income of $7 million, a decrease of $81 million from the second quarter 2007, on a comparative basis. EBITDAR(1) for ACE amounted to $238 million. Air Canada reported EBITDAR of $249 million for the quarter, a decrease of $50 million over second quarter "I am pleased with ACE's continued progress on the execution of its strategy," said Robert Milton, Chairman, President and Chief Executive Officer, ACE Aviation Holdings Inc. "In April 2008, we raised a further $343 million in cash through a secondary offering of Aeroplan units. In June, we also raised a total of $434 million by way of the sale of our remaining holdings in Aeroplan and Jazz, and we completed a $500 million substantial issuer bid. "We are now actively exploring options for our 75 per cent interest in Air Canada to maximize value for our shareholders," concluded Mr. Milton. (1) Non-GAAP Measures EBITDAR is a non-GAAP financial measure commonly used in the airline industry to assess earnings before interest, taxes, depreciation and aircraft rent. EBITDAR is used to view operating results before aircraft rent and depreciation, amortization and obsolescence as these costs can vary significantly among airlines due to differences in the way airlines finance their aircraft and other assets. EBITDAR is not a recognized measure for financial statement presentation under GAAP and does not have standardized meaning and is therefore not likely to be comparable to similar measures presented by other public companies. Readers should refer to ACE's Second Quarter 2008 Management's Discussion and Analysis (MD&A) for a reconciliation of EBITDAR and EBITDAR (before the provision for cargo investigations) to operating income (loss). For further information on ACE's public disclosure file, including ACE's Annual Information Form, please consult SEDAR at www.sedar.com and EDGAR at www.sec.gov/edgar.shtml CAUTION REGARDING FORWARD-LOOKING INFORMATION Certain statements in this news release may contain forward-looking statements. These forward-looking statements are identified by the use of terms and phrases such as "anticipate", "believe", "could", "estimate", "expect", "intend", "may", "plan", "predict", "project", "will", "would", and similar terms and phrases, including references to assumptions. Such statements may involve but are not limited to comments with respect to strategies, expectations, planned operations or future actions.
